Locher, J.,
concurring. I concur completely with today’s decision. I write separately to add an observation of my own.
As I have stated before, utility companies are quasi-public corporations and possess the characteristics of monopolies. The public interest increases with a monopoly for, as such, its actions are not regulated by the strictures of the marketplace. Central State University v. Pub. Util. Comm. (1977), 50 Ohio St. 2d 175, 179-180, 4 O.O. 3d 373, 375, 364 N.E. 2d 6, 9 (Locher, J., dissenting). This is a point I have often stressed in rate cases before this court. I also believe it is a salient point to be made in considering cases such as the one at bar.
As quasi-public corporations, utility companies should be at the forefront in maintaining non-discriminatory policies and fostering equal opportunity in the workplace. The facts of this case revealing such discrimination and needless childish actions are, in a word, appalling.